               Case 2:20-cr-00149-RAJ Document 32 Filed 03/25/21 Page 1 of 1



 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   )   No. CR20-149-RAJ
 7                                               )
                      Plaintiff,                 )
 8                                               )   ORDER GRANTING UNOPPOSED
                v.                               )   MOTION TO PROCEED WITH
 9                                               )   GUILTY PLEA BY VIDEO OR
     JACOB D. LITTLE,                            )   TELEPHONIC HEARING
10                                               )
                      Defendant.                 )
11                                               )
12          THE COURT has considered Mr. Little’s unopposed motion to proceed with

13   guilty plea hearing by video or telephonic hearing, along with all the records and files

14   in this case.

15          THE COURT FINDS that a video or telephonic guilty plea hearing should take

16   place as soon as practical because further delays in this case would cause “serious harm

17   to the interests of justice.” See General Order No. 04-20 (3/30/20) and General Order

18   No. 06-21 (3/23/21).

19          THE COURT ORDERS that Defendant’s Motion (Dkt. # 31) is GRANTED.

20   The parties may schedule a plea agreement to take place by videoconference or

21   telephone conference before the criminal duty magistrate judge at a mutually agreeable

22   date and time.

23          DATED this 25th day of March, 2021.

24
25
                                                      A
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge


                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED WITH GUILTY PLEA                           1601 Fifth Avenue, Suite 700
       BY VIDEO OR TELEPHONIC HEARING                                Seattle, Washington 98101
       (USA v. Little, CR20-149-RAJ) - 1                                        (206) 553-1100
